NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NICHOLAS GARCIA,                                No. 15-35557

                Plaintiff-Appellant,            D.C. No. 2:10-cv-00349-TOR

 v.
                                                MEMORANDUM*
SPOKANE COUNTY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, Chief Judge, Presiding

                          Submitted December 14, 2018**

Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      Nicholas Garcia appeals pro se from the district court’s judgment following

a jury verdict against Garcia in his 42 U.S.C. § 1983 action alleging constitutional

violations during Garcia’s confinement as a pretrial detainee. We have jurisdiction

under 28 U.S.C. § 1291. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment in favor of defendants

Spokane County, Ozzie Knezovich, and John McGrath on Garcia’s Fourth

Amendment claims because Garcia failed to raise a genuine dispute of material

fact as to (1) whether any constitutional deprivations resulted from an official

county custom or policy, (2) whether Knezovich and McGrath were personally

involved in any constitutional violation, or (3) whether there was a causal

connection between Knezovich’s and McGrath’s conduct and any such violation.

See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690–91 (1978) (requirements for

municipal liability); Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)

(requirements for supervisory liability); see also Sanchez v. Vild, 891 F.2d 240,

242 (9th Cir. 1989) (party opposing summary judgment must present “significant

probative evidence tending to support its claim that material, triable issues of fact

remain” (citations and internal quotation marks omitted)).

      The district court did not abuse its discretion by dismissing a juror after

thoroughly questioning the juror on the record and, based on the juror’s answers

and demeanor, concluding that the juror was unable to be impartial or follow the

court’s instructions. See Fed. R. Civ. P. 47(c) (“[A] court may excuse a juror for

good cause” during trial); Image Tech. Servs., Inc. v. Eastman Kodak Co., 125 F.3d

1195, 1220–21 (9th Cir. 1997) (setting forth standard of review and noting that the

trial judge, who observed juror’s demeanor and credibility, is best suited to


                                          2                                     15-35557
determine juror’s impartiality).

      The district court did not abuse its discretion by declining to enforce

Garcia’s subpoenas because, among other defects, Garcia failed to properly serve

the witnesses or pay the required fees. See Fed. R. Civ. P. 45(b)(1); Tedder v.

Odel, 890 F.2d 210, 211 (9th Cir. 1989) (“Fees must be tendered concurrently with

the subpoena.”); see also Mabe v. San Bernardino Cty., Dept. of Pub. Soc. Serv.,

237 F.3d 1101, 1112 (9th Cir. 2001) (standard of review).

      We reject as unsupported by the record Garcia’s contention that the district

court prohibited Garcia from introducing his medical records into evidence at trial

because of his failure to comply with discovery requests. The court excluded these

records not because of Garcia’s discovery delays, but because of a complete failure

on his part to authenticate the records by calling a witness to establish that the

records were what they claimed to be, as required by Fed. R. Evid. 901(a), (b)(1).

The court’s ruling was correct.

      We reject as unsupported by the record Garcia’s contentions that (1) the

district court or unidentified individuals tampered with evidence during the trial,

and (2) that the district court provided the jury with inaccurate jury instructions.

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                           3                                    15-35557
      We deny Garcia’s renewed motion to have his appeal heard by the panel that

originally heard the matter in his first appeal (Docket Entry No. 52).

      AFFIRMED.




                                          4                              15-35557